Citation Nr: 1643662	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to reopen service connection for a lumbar spine disability (claimed as a back condition), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the appeal has since been transferred to the RO in Phoenix, Arizona.  

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2008 rating decision, the RO denied service connection for lumbosacral strain. 

2.  Evidence received since the April 2008 rating decision is new and material, sufficient to reopen service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision which denied service connection for lumbosacral strain is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received subsequent to the April 2008 rating decision is new and material to reopen service connection for a lumbar spine disability.  38 U.S.C.A. 
§ 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim.  Id; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Reopening Service Connection 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for lumbosacral strain in an unappealed April 2008 rating decision.  In the April 2008 rating decision, the RO found that while service treatment records show that the Veteran was treated for a low back injury in service, no permanent residual or chronic disability subject to service connection was shown by service treatment records or demonstrated by evidence following service. 

The Veteran did not appeal the April 2008 denial of service connection and no relevant medical evidence addressing that issue was received within one year of notice of the denial; thus, the decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2016).   For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has currently diagnosed lumbar spine disability which may be related to service.

New evidence received subsequent to the April 2008 rating decision includes VA and private treatment records, a March 2013 VA examination, and March 2016 Board hearing testimony, and lay statements.  New medical evidence of record shows that the Veteran has a current, chronic back disability and the Veteran has provided hearing testimony indicating that he has had back pain since the 1970s, with worsening symptoms in the 1980s.  Moreover, new evidence submitted by the Veteran triggered VA's duty to assist in obtaining a VA examination in March 2013.  Accordingly, the Board finds that the low threshold for reopening service connection, identified in Shade, has been met.  Id. at 118.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for a lumbar spine disability has been received, and the claim is reopened.  See 
38 C.F.R. § 3.156.  The Board finds, however, that a remand for additional development is necessary prior to consideration of the Veteran's appeal on the merits.  


ORDER

The application to reopen service connection for a lumbar spine disability is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2015).  

In a July 2013 substantive appeal, the Veteran requested that the RO obtain all of his VA medical records, to date.  During a March 2016 Board hearing, he and his representative, again, requested that updated VA treatment records be obtained.  On remand, the AOJ should obtain outstanding VA treatment records and should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records from the VA Medical Center in Portland, Oregon and from the relevant VA Health Care System in Arizona, and should associate those records with the claims file.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


